Name: Commission Regulation (EEC) No 1150/90 of 4 May 1990 laying down detailed rules for the application of the arrangements applicable to imports of certain milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: processed agricultural produce;  executive power and public service;  tariff policy;  economic geography;  trade
 Date Published: nan

 5. 5. 90 Official Journal of the European Communities No L 114/21 COMMISSION REGULATION (EEC) No 1150/90 of 4 May 1990 laying down detailed rules for the application of the arrangements applicable to imports of certain milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 All imports into the Community under Regulation (EEC) No 815/90 of products covered by CN codes 0402 and 0406 shall be subject to the submission of an import licence. Licences shall be issued under the conditions laid down in this Regulation and within the limit of the quota fixed by Regulation (EEC) No 715/90. Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural goods originating in the ACP States or in the overseas countries and territories (OCI) ('), and in particular Article 27 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regula ­ tion (EEC) No 3879/89 (3), and in particular Article 28 thereof, Article 2 1 . The overall quota of 500 tonnes referred to in Article 7 of Regulation (EEC) No 815/90 shall be stag ­ gered over the year as follows :  50 % in the period 1 January to 30 June,  50 % in the period 1 July to 31 December. 2. However, the following shall apply for 1990 :  50 % in the period 1 April to 31 July 1990,  50 % in the period 1 August to 31 December 1990. whereas Regulation (EEC) No 715/90 established, inter alia, arrangements for reducing import levies on certain products in the milk and milk products sector within the limit of a quota ; whereas detailed rules for the application of that Regulation should be adopted as regards the milk products concerned with a view to administering the quota concened ; whereas those detailed rules are either supplementary to or derogate from Commission Regula ­ tion (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EEC) No 1903/89 (*); Whereas, in order to ensure proper administration of the quota, a security should be required for applications for import licences and certain conditions should be laid down as regards applicants themselves ; whereas the quota and the period during which licences one valid should be staggered over the year ; Article 3 In order to qualify under the import arrangements provided for in Regulation (EEC) No 715/90 : (a) applicants for an import licence must be natural or legal persons who, at the time the application is submitted must prove to the satisfaction of the competent authorities in the Member States that they have been engaged in commercial activity in the milk and milk products sector for at least the preceding 12 months ; (b) an application for a licence may relate to the quota provided for in Article 7 of Regulation (EEC) No 715/90 for a licence. I may comprise several products covered by CN codes 0402 and 0406 exported from one of the African, Caribbean and Pacific States (ACP States) or in overseas countries and territories (OCT). In such cases, all the CN codes shall be indicated in section 1 6 and their description in section 1 5 ; (c) section 7 of licence applications and licences shall show the country which certified the origin of the product in question ; licences shall carry with them an obligation to import from the country indicated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 148, 28 . 6. 1968, p. 13. (3) OJ No L 378, 27. 12. 1989, p. 1 . (4) OJ No L 331 , 2. 12. 1988, p. 1 . 0 OJ No L 184, 30. 6. 1989, p. 22. No L 114/22 Official Journal of the European Communities 5. 5 . 90 (d) the heading 'notes and section 24 of licence applica ­ tions and licences shall show respectively one of the following :  ExacciÃ ³n reguladora reducida en un 50 %, Pro ­ ducto ACP/PTUM  Reglamento (CEE) n ° 715/90,  NedsÃ ¦ttelse af importafgiften med 50 %, AVS/ OLT-varer  forordning (EÃF) nr. 715/90,  Verminderung der AbschÃ ¶pfung um 50 %, AKP/ Ã LG-Erzeugnis  Verordnung (EWG) Nr. 715/90, *  Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 50 %, Ã Ã Ã ¿Ã Ã Ã ½ AKE/YXE  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 715/90,  Levy reduced by 50 %, ACP/OCT-Product  Regulation (EEC) No 715/90,  Prelevement rÃ ©duit de 50 %, produit ACP/PTOM  rÃ ¨glement (CEE) n ° 715/90,  Prelievo ridotto del 50 %, Prodotto ACP/PTOM  regolamento (CEE) n. 715/90,  Heffing verminderd met 50 %, ACS/LGO-produkt  Verordening (EEG) nr. 715/90,  Direito nivelador reduzido de 50 %, Produto ACP/PTOM  Regulamento (CEE) n? 715/90. day of each six-monthly period. However, in the case of the first six months of 1990, licences shall be issued on 31 May 1990. 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reducing the quantities applied for. If the overall quantity covered by applications is less than the quantity available, the Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following six-monthly period. Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 180 days from the date of actual issue Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 30 per 100 kilograms shall be lodged together with import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, by way of derogation from Article 8 (4) of that Regulation, the quantity imported under Regulation (EEC) No 715/90 may not exceed that indicated in sections 17 and 18 of import licences. The figure 0 shall be entered to that effect in section 19 of such licences. Article 8 The Member States concerned shall notify the Commis ­ sion, each six months in respect of the preceding six ­ monthly period, of the quantities actually imported by country of origin. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1990 . Section 8 of the EUR 1 movement certificate referred to in Article 12 of Protocol 1 to the Fourth ACP-EEC Convention signed on 15 December 1989 shall indicate the Combined Nomenclature code of the product in question. A separate certificate shall be drawn up for each product. Article 4 1 . Licence applications may be lodged during the first 10 days of each six-monthly period only. However, in the case of the first six months of 1990, applications may be lodged from 7 to 17 May 1990. 2. The Member States shall notify the Commission on the third working day following the end of the applica ­ tion submission period, of applications lodged for each of the products covered by the quota in question . Such noti ­ fication shall comprise a list of applicants, the product code and quantities applied for by quota and the coun ­ tries of provenance. All notifications, including notifica ­ tions of nil applications, shall be made by telex or tele ­ copy on the working day stipulated. 3 . Subject to a decision on acceptance of applications by the Commission, licences shall be issued on the 21st This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1990. For the Commission Ray MAC SHARRY Member of the Commission